Mr. Justice Baker delivered the opinion of the court. This is an appeal from a judgment for $737 recovered by appellee against appellant in an action of assumpsit for professional services as an attorney and counselor at law. The parties themselves were the only witnesses. Their testimony was contradictory as to the agreement under which the services were rendered. Upon the testimony of appellee the judgment is proper. Upon the testimony of' appellant the amount of the recovery should have been considerably less. Upon a former trial of the case there was a verdict and a judgment thereon for precisely the same sum. The instructions asked by appellant were given and were the only instructions given. The weight and credit to 'be given to the testimony of witnesses is a question peculiarly within the province of the jury. Here it was for the jury to say whether they would believe the plaintiff or the defendant. The verdict is supported by the testimony of the plaintiff, and we can not therefore say that the verdict is against or not supported by the evidence. The judgment will be affirmed.